     Case 2:19-cv-01892-WBS-JDP Document 26 Filed 10/27/20 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11   THE TRAVELERS INDEMNITY                             Case No. 2:19-CV-01892-WBS-EFB
     COMPANY, a Connecticut
12   corporation,                                        ORDER GRANTING STIPULATED
13                                                       REQUEST OF THE
                    Plaintiff,                           PARTIES TO CONTINUE TO STAY
14                                                       THIS ACTION PENDING
             v.                                          PROCEEDINGS IN
15                                                       UNDERLYING ACTION
     CALIFORNIA DEPARTMENT OF
16
     TOXIC SUBSTANCES CONTROL;
17   TOXIC SUBSTANCES CONTROL
     ACCOUNT; and COLLINS &
18   AIKMAN PRODUCTS, LLC, a                             Complaint Filed:      September 18, 2019
     cancelled Delaware limited liability
19   company,
20
                    Defendants,
21
22          The Court, having considered the parties’ joint request that this insurance coverage action

23   continue to be stayed pending proceedings in an underlying case entitled California Department

24   of Toxic Substances Control, et al. v. Jim Dobbas, Inc., et al., E.D. Cal., Case No. 2:14-CV-

25   00595-WBS-EFB (the “DTSC Action”), finds that good cause exists to continue to stay this

26   action, and grants the requested stay on the following terms:

27          1.      This case continues to be stayed pending resolution of the DTSC Action, or upon

28   thirty (30) days’ written notice of either party, whichever is earlier;
                                         1           Case No. 2:19-CV-01892-WBS-EFB
      ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO STAY THIS
                 ACTION PENDING PROCEEDINGS IN UNDERLYING ACTION
     Case 2:19-cv-01892-WBS-JDP Document 26 Filed 10/27/20 Page 2 of 3


 1          2.      A new status conference is set for March 29, 2021 at 1:30 p.m., at which time, if

 2   the case has not been dismissed and the stay has not been lifted, the Court shall hear from the

 3   parties as to whether good cause exists to extend the stay of this action. The parties shall file a

 4   joint status report by March 15, 2021.

 5          IT IS SO ORDERED.

 6   Dated: October 26, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2           Case No. 2:19-CV-01892-WBS-EFB
      ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO STAY THIS
                 ACTION PENDING PROCEEDINGS IN UNDERLYING ACTION
     Case 2:19-cv-01892-WBS-JDP Document 26 Filed 10/27/20 Page 3 of 3


 1                                       PROOF OF SERVICE

 2   STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

 3         At the time of service, I was over 18 years of age and not a party to this action. I am
     employed in the County of San Francisco, State of California. My business address is Four
 4   Embarcadero Center, Suite 1350, San Francisco, CA 94111.

 5        On October 23, 2020, I served true copies of the following document(s) described as
     [PROPOSED] ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO
 6   CONTINUE TO STAY THIS ACTION PENDING PROCEEDINGS IN UNDERLYING
     ACTION on the interested parties in this action as follows:
 7
 8           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
     document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
 9   who are registered CM/ECF users will be served by the CM/ECF system. Participants in the
     case who are not registered CM/ECF users will be served by mail or by other means permitted
10   by the court rules.

11          I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct and that I am employed in the office of a member of the bar of this
12   Court at whose direction the service was made.

13          Executed on October 23, 2020, at San Francisco, California.

14
15                                                    /s/ Andrea Mackenzie
                                                      Andrea Mackenzie
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      Case No. 2:19-CV-01892-WBS-EFB
     [PROPOSED] ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO
             STAY THIS ACTION PENDING PROCEEDINGS IN UNDERLYING ACTION
